NO. 07-02-0158-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     JUNE 21, 2002

                         ______________________________


                     CHARMAINE EVETTE MOORE, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

   FROM THE COUNTY CRIMINAL COURT AT LAW NO. 1 OF HARRIS COUNTY;

               NO. 1076954; HONORABLE REAGAN C. HELM, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellant Charmaine Evette Moore has given notice of appeal from a conviction and

sentence in cause number 1076954 in the County Criminal Court at Law No. 1 of Harris

County, Texas (the trial court). The clerk of this court received and filed the trial court

clerk’s record on April 15, 2002. The trial court reporter’s record was due to be filed no

later than April 15, 2002, which time was extended and the reporter’s record was due to

be filed on May 15, 2002. By letter dated June 5, 2002, the appellate clerk advised the

court reporter that no reporter’s record had been received and requested the reporter to
file a response to the letter within 10 days of the date of the letter. The reporter has filed

neither a response to the appellate clerk’s letter nor a reporter’s record. The clerk’s record

in this court reflects no further action by any party to the appeal to prosecute the appeal.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP. P. 37.3(a)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether appellant

desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal, then

whether appellant is indigent and is entitled to a free reporter’s record and appointment of

counsel; (3) what orders, if any, should be entered to assure the filing of appropriate

notices and documentation to dismiss appellant’s appeal if appellant does not desire to

prosecute this appeal, or, if appellant desires to prosecute this appeal, to assure that the

reporter’s record will be timely filed and that the appeal will be diligently pursued. If the trial

court determines that counsel should be appointed to represent appellant on appeal, the

court should cause the clerk of this court to be furnished the name, address, and State Bar

of Texas identification number of the newly-appointed attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a reporter’s record; and (4) have a record of the proceedings

made to the extent any of the proceedings are not included in the supplemental clerk’s

record or the reporter’s record. In the absence of a request for extension of time from the

trial court, the supplemental clerk’s record, reporter’s record of the hearing and

                                                2
proceedings pursuant to this order, and any additional proceeding records, including any

orders, findings, conclusions and recommendations, are to be sent so as to be received

by the clerk of this court not later than July 31, 2002.




                                                  Per Curiam


Do not publish.




                                              3